internal_revenue_service p o box cincinnati oh release number release date date date legend c dollars amount d dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program the purpose of which is to provide grants to individuals to enable students to reach the educational attainment of a diploma or degree of their choice you will offer scholarship benefits and student aid to high school technical college college or graduate school students to enable the recipients to complete high school to complete technical or community college certificate-granting programs or to obtain bachelor’s or advanced degrees letter catalog number 58263t an applicant must meet one or more of the following criteria a show sufficient academic ability including without limitation as demonstrated by prior academic performance or performance on tests designed to measure ability and aptitude to enable him or her to complete courses of study necessary to graduate from the educational_institution selected by him or her and which will admit him or her as a student or b have such character good citizenship and motivation to obtain an education for a field in which he or she may be expected to work hard and seriously to continue and complete his or her education or c exhibit clear need for financial assistance to enable him or her to complete his or her course of studies and can demonstrate such fact by information submitted with the application determinations of financial need will be based upon all pertinent factors with respect to the student's ability to complete his or her higher education without assistance determinations with respect to academic ability and character will be based upon such ’ facts which are deemed pertinent by your grant selection committee and may include transcripts and recommendations of an applicant's high school or college advisor teachers or mentors all individual grants will be processed and awarded on an objective and non-discriminatory basis grants will generally range from c dollars to d dollars individually per year the individual scholarship sizes may fluctuate over time depending upon the availability of funds and the applicant’s need scholarship funds may only be used for a b tuition and fees required for enrollment or attendance of the student at a qualifying institution fees books supplies and equipment required for courses of instruction at such an educational_institution and c room and board you intend to establish a website where publication advertisement and solicitation for applications will occur the website will be established before informing anyone of possible grants with full opportunity at least days notice to submit a request for a grant each grantee must provide you with proof of use of funds received in the appropriate manner such as a receipt or letter from the educational_institution affirming appropriate use of the funds you will award scholarships and grants annually and they may be letter catalog number 58263t renewed annually provided that a student is in good academic and disciplinary standing and is progressing satisfactorily towards completion of a graduate or post-graduate degree with progress to a minimum of a grade b average or the equivalent grade reports shall be sent from the grantee student to you when so provided to the grantee student by the school in which they attend whether quarterly or annually your board_of directors will serve on the grant selection committee which may but is not required to have additional members additional individuals may apply to serve on the grant selection committee with approval of the current committee members such approval shall be based upon experience as an educator or equivalent experiences in the wholesome development of young people to become successful citizens who graduate from schools and or colleges the grant selection committee shall have at least three members at all times and the chairman of the committee shall be a member of your board_of directors upon completion of the purpose for which the grant was awarded you will review grantee reports annually ensure that the funds were used for their intended purpose and take all reasonable and appropriate steps to recover any funds that are not used for their intended purpose if it is found that any funds were used for any purpose other than their intended purpose you will withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take all necessary precautions to prevent future diversions from occurring you will maintain all records relating to individual grants including information obtained to evaluate recipients identify whether a recipient is a disqualified_person establish the amount and purpose of each grant and provide evidence that you supervised the use of the grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e other conditions that apply to this determination the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request letter catalog number 58263t e this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
